Citation Nr: 1140091	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-36 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to August 3, 2006 for grant of a separate evaluation for radiculopathy in the right lower extremity. 

2.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability. 

3.  Entitlement to an evaluation in excess of 10 percent for left knee disability. 

4.  Entitlement to an evaluation in excess of 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1990 to December 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In that rating decision, the RO granted a separate 10 percent evaluation for radiculopathy in the right lower extremity as secondary to lumbar spine disability, effective from August 3, 2006.  The RO also continued a 20 percent evaluation for lumbar spine disability and continued 10 percent evaluations for right and left knee disabilities.  

The issues of entitlement to increased ratings for lumbar spine disability, left knee disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On August 3, 2006, VA received the Veteran's claim for an increased rating for lumbar spine disability and it was continuously adjudicated thereafter.   A rating decision in 2007 granted a separate 10 percent evaluation for radiculopathy of the right lower extremity as secondary to lumbar spine disability, effective from August 3, 2006.

2.  The date of a March 2007 VA examination is the earliest medical evidence that shows a diagnosis of radiculopathy in the right lower extremity. 


CONCLUSION OF LAW

Entitlement to an effective date earlier than August 3, 2006, for a grant of a separate evaluation for radiculopathy of the right lower extremity is not warranted. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initially, the Board notes that the issues of entitlement to an earlier effective date for grant of a separate rating for radiculopathy in right lower extremity is a downstream issue, arising from the initial evaluation assigned for the disability once the RO awarded service connection.  For downstream issues, no VCAA notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  VA provided the Veteran with compensation examinations in September 2006 and March 2007.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Earlier Effective Date

The Veteran seeks an earlier effective for grant of a separate 10 percent evaluation for radiculopathy in the right lower extremity as secondary to lumbar spine disability.  The separate 10 percent evaluation for radiculopathy was awarded in conjunction with a claim for increased rating for lumbar spine disability.  Since the grant of the separate evaluation essentially constitutes an increase rating for the symptomatology associated with the Veteran's lumbar spine disability, the current claim on appeal will be addressed under the VA law regarding effective date of an award of increased compensation. 

VA law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.   38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.   38 C.F.R. § 3.155(a).   Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.   When a specific claim has already been filed, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization by VA or uniform services may be accepted as an informal claim for benefits, if a formal claim for compensation has been allowed and the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.   38 C.F.R. § 3.157(b)(1).

In this case, the Veteran seeks an earlier effective date for grant of a separate compensable rating for radiculopathy in the right lower extremity as secondary to service-connected lumbar spine disability.  She asserts that the effective date for the separate award for her radiculopathy in the right lower extremity should be prior to August 3, 2006.  Specifically, she seeks an effective date as early as the effective date assigned for the grant of service connection for lumbar spine disability.  The Veteran contends that she would have had an earlier diagnosis of radiculopathy in her right lower extremity earlier if she had been afforded appropriate diagnostic testing prior to the date of the March 2007 VA examination.  

A review of the record shows that service connection for lumbar spine disability was established in a 1994 rating decision, and a 10 percent evaluation was assigned, from December 8, 1993.  A February 1999 rating decision shows that the disability evaluation was increased from 10 to 20 percent disabling, effective from July 14, 1997.  That rating decision was subsumed by a January 2000 Board decision that continued and confirmed the 20 percent evaluation for lumbar spine disability.   

On August 3, 2006, the Veteran filed a claim for an increased rating for her lumbar spine disability.  Based on the findings contained in a March 2007 VA examination report, the RO, in the May 2007 rating decision, assigned a separate 10 percent evaluation for radiculopathy in the right lower extremity under Diagnostic Code 8520, from August 3, 2006.  The 20 percent rating assigned for lumbar spine disability based on degenerative arthritis with loss of motion was continued and confirmed.  

There is no previous communication indicating intent to apply for benefits based on a claim for an increased rating for lumbar spine disability between the date of the last final decision in January 2000 and the date the current claim on appeal was received, August 3, 2006.  Therefore, August 3, 2006 is considered the date of receipt of the claim.  See 38 C.F.R. § 3.155(a).  August 3, 2006 will be found as the effective date of the increased rating award unless the evidence of record shows a factual ascertainable increase, or separate evaluation, was warranted in the year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o).  In this case, the Board must review the record to determine whether an ascertainable increase in disability warranting a grant of a separate 10 percent evaluation for radiculopathy occurred within one year prior to August 3, 2006 in order to assign an earlier effective than August 3, 2006. 
The Veteran's lumbar spine disease was rated as 20 percent disabling under Diagnostic Code 5295 for lumbosacral strain, effective from July 1997.  In January 2000, the Board concluded that the rating under this code or alternatively under Diagnostic Code 5295 was appropriate.  See 38 C.F.R. § 4.71a (2000).  These Diagnostic Codes contemplated limitation of motion, pain on motion, and the presence of muscle spasms but not radiating pain which was not reported by the Veteran or noted in clinical records. 

Effective in September 2003, the rating criteria was changed to include the General Rating Formula for Diseases and Injuries of the Spine which contemplates symptoms of radiating pain.   See 38 C.F.R. § 4.71a (2011).   In the May 2007 decision on appeal, the RO assigned an additional rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This Diagnostic Code contemplates functional and sensory dysfunction of the nervous system in the extremities but not radiating pain from the site of the spinal vertebrae.  Therefore, the Board must examine the record to determine the first manifestation not of radiating pain but of peripheral nervous system dysfunction.  

The Board notes that a review of the medical evidence shows that the first diagnosis of radiculopathy manifesting as peripheral nervous system dysfunction in the right lower extremity comes from a January 2007 electromyeogram (EMG) and nerve conduction test and in the March 2007 VA examination report.  The March 2007 VA examination report shows that a diagnosis of radiculopathy in the right lower extremity was supported by the findings revealed during an EMG study.  While the evidence of record does show that the Veteran complained of shoot pain down her legs and tingling in her lower extremities, there is no diagnosis of radiculopathy or any objective medical evidence of neurologic impairment in her right lower extremity until 2007.  

The Board has considered the Veteran's assertion that had she been afforded diagnostic testing, such as a MRI or EMG, when she first began complaining of the pain associated with her lumbar spine disability, she would have been diagnosed with peripheral nervous system dysfunction earlier than 2007.  In this regard, the Board notes a review of the findings contain in the four previous VA examination reports performed in conjunction with the Veteran's lumbar spine disability do not show any objective evidence of neurologic impairment in her lower extremities.  See VA examination reports dated in January 1994, April 1995, April 1997 and July 1998.  The July 1998 VA examination specifically shows that upon physical examination, the Veteran's reflexes and sensory evaluation of the lower extremities were normal and there was no indication of any neurologic impairment in the lower extremities.  Moreover, none of the medical treatment records shows that the Veteran had any diagnosed neurologic problems associated with her lumbar spine disability prior to 2007. 

While the Veteran is competent to attest to the pain symptomatology that she experiences, as a lay person, however, she is not competent to render a medical diagnosis in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Notably, radiculopathy is a medical condition that cannot be identified by a lay person; rather it requires diagnostic testing and medical expertise to determine its very nature.  Here, the medical evidence does not show that the Veteran had a diagnosis of radiculopathy in her right lower extremity prior to 2007. 

The medical evidence of record, which is approximately within a year prior to
 August 3, 2006, does not show that the Veteran had a diagnosis of radiculopathy in her right lower extremity.  The date of the March 2007 VA examination is the earliest date within the relevant period, on which the evidence makes it ascertainable that the Veteran had a diagnosis of radiculopathy in the right lower extremity associated with her lumbar spine disability.  The record does not contain evidence showing that it is factually ascertainable that an increase in disability, warranting a separate 10 percent rating had occurred during the period prior to August 3, 2006.  38 C.F.R. § 3.400(o)(1) and (2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

Since there is no evidence to support an increase prior to August 3, 2006, the effective date will be the date of VA receipt of the claim for increase rating, August 3, 2006.  See 38 C.F.R. § 3.400(o).  Therefore, an effective date earlier than August 3, 2006 for the grant of a separate 10 percent evaluation for radiculopathy in the right lower extremity is not warranted. 


ORDER

Entitlement to an effective date prior to August 3, 2006 for grant of a separate 10 percent rating for radiculopathy in the right lower extremity is denied. 


REMAND

The Veteran seeks increased ratings for her lumbar spine and bilateral knee disabilities.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board notes that the claims folder now contains additional evidence regarding the severity of the Veteran's lumbar spine and bilateral knee disabilities since the matter was last adjudicated by the RO in October 2007.  Specifically, the Veteran has submitted reports from recent MRI tests of her lumbar spine and bilateral knees.  The Veteran has not submitted a waiver of initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  To ensure that the Veteran's procedural rights are protected, insofar as she is afforded the opportunity for RO adjudication in the first instance, the Board must return the case to the RO, for its initial consideration of the evidence.

In addition, the Board notes that the Veteran was last afforded a VA examination in March 2007 to determine the severity of her lumbar spine and bilateral knee disabilities.  Moreover, the findings contained in the reports of more recent MRI tests suggest that the Veteran's disabilities might have worsened since her last examination.  Given the length of time since the last VA examination and the additional medical evidence that indicates her disabilities have worsened, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment, and associate them with the claims folder.  In particular, the Board notes that the record does not contain any pertinent VA treatment records after 2007. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.  

Request all records of VA inpatient or outpatient medical care since March 2007.  

If any identified record cannot be obtained, then documentation to that effect should be added to the claims file.  The Veteran should also be provided with an opportunity to submit such reports.

2.  After completion of the above, the Veteran should be scheduled for VA examination to determine the nature and severity of her service-connected lumbar spine disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) and x-ray, should be undertaken.

After a review of the claims file, it is requested that the examiner address the severity of the Veteran's service-connected lumbar spine disorder by recording the range of motion in the Veteran's back observed on clinical evaluation and should assess whether the back exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with her back pain, and if so, the duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  To the extent feasible, the examiner should distinguish between symptoms due to the service- connected disabilities and those due to other causes.

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of her service-connected bilateral knee disabilities.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) should be undertaken.

The examiner is asked to identify the Veteran's range of motion in her right and left knees and to address whether the Veteran experiences additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should clearly indicate the measurements at which the additional functional loss begins.  

The examiner must identify all impairments affecting the knees.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must also report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in the right or left knee.

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide a complete rationale for any opinion.  To the extent feasible, the examiner should distinguish between symptoms due to the service- connected disabilities and those due to other causes.

4.  Thereafter, the RO should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


